DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Lines 9-11, The phrase of “can shield, can wrap, and can provide” each is not understood because the term “can” recites to a broad range or limitation followed by linking terms and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Please, revise.
	Please, change “can shield” to - - is shielded - -.
	Please, change “can wrap” to - -is wrapped - -.
	Please, change “can provide” to - - is provided - -.
Correction is required.  See MPEP § 608.01(b).

Drawings
Figures 1-2, each should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the EMI shielding material comprises a resin material and metal particles, wherein the resin material and the metal particles are mixed with each other, claims 1 and 19” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-10, 12-14, 16-19, 24-28 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Kawabata (U.S. 2017/0287848) hereafter Kawabata.
As to claim 1, Kawabata discloses a communication module product (11A), comprising
module elements (31, 32) provided on a substrate (20), wherein a periphery of the module elements (31, 32) where EMI shielding is to be performed is filled with EMI shielding material (40 or 2), to form a segmental shielding between the module elements (31, 32),
wherein the EMI shielding material (40 or element 2, para-0065) comprises a resin material (4) and metal particles (6), wherein the resin material (4) and the metal particles (6) are mixed with each other, and an insulating protective layer (7) is disposed on a surface of each of the metal particles (6), and the insulating protective layer (7) on each of the metal particles (6) is a coating of resin, Teflon, silicon nitride or silicon oxide (para-0070).
As to claim 2, Kawabata discloses the shielding material (2) further comprises silica particles mixed in a specific proportion (para-0071).
As to claim 4, Kawabata discloses the metal particles (6) account for 1% to 95% of a weight of the shielding material (para-0013+).
As to claim 5, Kawabata discloses the silica particles or alumina particles account for 1% to 40% of a weight of the shielding material (para-0079).
As to claim 7, Kawabata discloses the shielding material (2) further comprises a curing agent (para-0065+), wherein the curing agent account for 0.1% to 0.2% of a weight of the shielding material.
As to claim 8, Kawabata discloses the resin material (4) account for 1% to 30% of a weight of the shielding material (2) (the weight of the metal particles (6) ranged from 61-68 wt.%.
As to claim 9, Kawabata discloses a size of the metal particles is between 0.1µm and 30µm (para-0086+).
As to claim 10, Kawabata discloses a size of the silica particles or alumina particles is between 0.1µm and 30µm (para-0071+).
As to claim 12, Kawabata discloses a material of the metal particles (6) is selected from a group consisting of silver, gold, copper, chromium, nickel, and nickel-iron, an alloy thereof, and a gradient composite thereof (para-0067+).
As to claim 13, Kawabata discloses the metal particles (6) comprises a mixture of particles made of different metal materials (para-0067).
As to claim 14, Kawabata discloses the insulating protective layer (7) on each of the metal particles is a coating of resin, Teflon, silicon nitride or silicon oxide; and a thickness of the insulating protective layer is between 1nm and 5000nm (para-0070+).
As to claim 16, Kawabata discloses a region between the module element (31 or 32) and the substrate (20) is filled with the EMI shielding material (40 or 2), and a top of the module element (31 or 32) is filled with the EMI shielding material.
As to claim 17, Kawabata discloses the EMI shielding material (40) at a top of the module element (31 or 32) has a thickness greater than 30µm (the thickness of mold resin 40 is 0.50mm or 500 µm, and the thickness of the substrate (20) is 0.25 mm or 250 µm; therefore the thickness of the shielding material (40) on top of the chip 31 must be greater than 30 µm).
As to claim 18, Kawabata discloses the communication module product is coated by a metal shielding layer (60).
As to claims 26-28, Kawabata discloses the shielding material (2) further comprises alumina particles (para-0071+) mixed in a specific proportion, the alumina particles account for 1% to 40% of a weight of the shielding material, and a size of the alumina particles is between 0.1µm and 30µm (para-0071+).
As to claim 19, Kawabata discloses an EMI shielding process, comprising:
step a, preparing a communication module (11A) on which module elements (31, 32) are provided; and
step b, applying EMI shielding material (40 or 2) on a region of the module elements (31, 32) on the communication module where EMI shielding is to be performed, through at least one of a printing process (para-0054, 0074+) and a dispensing process, to form a segmental shielding between the module elements (31, 32), wherein the EMI shielding material (2) comprises a resin material (4) and metal particles (6), the resin material and the metal particles are mixed with each other, an insulating protective layer (7) is disposed on a surface of each of the metal particles (6), and the insulating protective layer on each of the metal particles is a coating of resin, Teflon, silicon nitride or silicon oxide (para-0070).
As to claim 24, Kawabata discloses performing injection molding on the communication module after the shielding material is applied (para-0061+).
As to claim 25, Kawabata discloses performing sputtering or spraying on an outer layer of the communication module after the injection molding, to form a metal shielding layer (60, figure 19, para-0102+)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848